DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/21/2022 has been entered.  Claims 1-20 are currently pending in the application.  Claims 9 and 15-20 have been withdrawn from further consideration.  Claims 1-8 and 10-14 are being treated on the merits.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/21/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a printed layer applied to the substrate and configured to be a foot-contacting portion of the insole"
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites the limitation "a printed layer applied to the substrate and configured to be a foot-contacting portion of the insole".  However, the original disclosure fails to set forth the printed layer being configured to be a foot-contacting portion.  Nowhere in the original specification describes the printed layer configured to contact a user's foot, or to be a top layer or a cover layer of the insole.  Examiner respectfully notes that the printed layer at least partially surrounding at least one toe does not necessarily mean the printed layer must contact at least one toe.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemeski (US 2018/0184759 A1).
Regarding claim 1, Chemeski discloses an insole (a removable footwear insert 100 which is capable of being used as an insole; figs. 1A-1B; para. 0057), comprising: 
a substrate (insert member 101; figs. 1A-1B; para. 0058), and 
a printed layer (a top non-slip material sheet 102; figs. 1A-1B; paras. 0058-0059) applied to the substrate (applied to insert member 101 by screen printing; paras. 0058, 0100) and configured to be a foot-contacting portion of the insole (when in use, a user's foot 106 rests on the top non-slip material layer 102; fig. 1B; para. 0058), 
wherein the substrate comprises a first friction coefficient on a reference surface (the insert member 101 is made of a washable fabric, which comprises a first friction coefficient on a reference surface; para. 0058), and 
wherein the printed layer comprises a second friction coefficient on the reference surface, which is higher than the first friction coefficient (the top non-slip material layer 102 comprising a sticky, gripping, tacky, and/or textured material that exhibits a generally high surface adhesion and provides grip between upper surface 101a of the insert member 101 and bottom surface 106a of the user's foot, therefore the top non-slip material layer 102 comprises a second friction coefficient on the reference surface which is higher than the first friction coefficient; para. 0059).  
Regarding claim 2, Chemeski discloses the insole according to claim 1, and further discloses wherein the printed layer is applied at least to a metatarsal region of the substrate (the printed layer extending from a toe portion to a heel portion; see figs. 1A-1B; para. 0057).
Regarding claim 3, Chemeski discloses the insole according to claim 1, and further discloses wherein the printed layer comprises a rubber or a polyurethane (para. 0060).  
Regarding claim 5, Chemeski discloses the insole according to claim 1, and further discloses wherein the printed layer comprises at least one substantially longitudinal line or at least one substantially transverse line (horizontal lines 110 or vertical lines 111; figs. 4A-4B; paras. 0072-0073).
Regarding claim 13, Chemeski discloses the insole according to claim 1, and Chemeski further discloses wherein the substrate further comprises a plurality of perforations (ventilation openings 116 or perforations in selected positions of the insert member 101; fig. 5A; para. 0083).
Regarding claim 14, Chemeski discloses the insole according to claim 1, and further discloses wherein the insole is insertable into a shoe upper (the insole 100 having a shape and size to be insertable into a shoe upper; figs. 1A-1B; paras. 0057-0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chemeski (US 2018/0184759 A1) in view of Van Heijkamp (US 2018/0140053 A1).
Regarding claim 4, Chemeski discloses the insole according to claim 1.  Chemeski does not explicitly disclose wherein the printed layer comprises an indentation on a surface of the printed layer that at least partially surrounds at least one toe.  However, Van Heijkamp in an analogous art teaches an insole (an insole; fig. 7; para. 0145) comprising a printed layer (printed by a 3D printer; paras. 0145, 0149), wherein a printed layer comprises an indentation on a surface of the printed layer that at least partially surrounds at least one toe (the upper profile comprising an indentation surrounding at least one toe; see annotated fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the printed layer as disclosed by Chemeski, with wherein the printed layer comprises an indentation on a surface of the printed layer that at least partially surrounds at least one toe as taught by Van Heijkamp, in order to provide a customized 3D printed layer with at least one indentation for cuddling a wearer's toes for reducing internal compression of the toe joints thereby providing improved comfort to the wearer.
Regarding claim 6, Chemeski discloses the insole according to claim 1, and further discloses wherein the printed layer comprises a first portion comprising a first thickness of at least 0.2 mm (wherein the printed layer, including a first portion, having a thickness of about 0.35 mm; para. 0059).  Chemeski does not disclose wherein the printed layer further comprises a second portion comprising a second thickness that is smaller than the first thickness.  However, Van Heijkamp teaches wherein a printed layer comprises a first portion comprising a first thickness, and wherein the printed layer further comprises a second portion comprising a second thickness that is smaller than the first thickness, wherein the first portion comprising a first thickness of at least 0.2 mm (a printed layer having customized thickness in different regions and the printed layer may have a thickness varying between 0.1 mm and 5 mm; para. 0097).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the thickness of the printed layer as disclosed by Chemeski, with wherein a printed layer comprises a first portion comprising a first thickness, and wherein the printed layer further comprises a second portion comprising a second thickness that is smaller than the first thickness, wherein the first portion comprising a first thickness of at least 0.2 mm as taught by Van Heijkamp, in order to provide a customized 3D printed orthotic with customized thickness in different regions to be fitted with a wearer's anatomical features thereby providing improved comfort to the wearer's foot.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the thickness of different regions of the insole as claimed, to have formed a customized insole for an individual user.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04, IV. A.
Regarding claim 7, Chemeski and Van Heijkamp, in combination, disclose the insole according to claim 6.  Chemeski does not disclose wherein the second portion comprises, at least partly, a longitudinal line or a transverse line.  However, Chemeski does disclose wherein the printed layer comprises substantially longitudinal lines or substantially transverse lines throughout the printed layer (horizontal lines 110 or vertical lines 111; figs. 4A-4B; paras. 0072-0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the modified printed layer, with wherein the second portion comprises, at least partly, a longitudinal line or a transverse line, in order to provide a customized 3D printed insole comprising at least a ventilated area with a desired texture to facilitate ventilation.
Regarding claim 8, Chemeski and Van Heijkamp, in combination, disclose the insole according to claim 6. Chemeski does not disclose wherein the first thickness or the second thickness increases from a toe region to a metatarsal region of the substrate.  However, Van Heijkamp teaches wherein the first thickness or the second thickness increases from a toe region to a metatarsal region of the substrate (see annotated fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the thickness of the printed layer as disclosed by Chemeski, with wherein the second portion comprises, at least partly, a longitudinal line or a transverse line as taught by Van Heijkamp, in order to provide a customized 3D printed insole to be fitted with a wearer's anatomical features in the forefoot region thereby providing improved comfort to the wearer's foot.

    PNG
    media_image1.png
    335
    637
    media_image1.png
    Greyscale

Annotated Fig. 7 from US 2018/0140053 A1

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chemeski (US 2018/0184759 A1) in view of Yu ASA (US 2021/0186154 A1).
Regarding claim 10, Chemeski discloses the insole according to claim 1.  Chemeski does not explicitly disclose wherein the printed layer is printed such as to form at least one groove in the printed layer.  However, Chemeski does disclose that the printed layer is textured (para. 0059), which may include at least one groove.  Further Yu ASA teaches an insole (insole 1; fig. 1; para. 0064) comprising a printed layer (cover layer 3; figs, 2A-2B; paras. 0066, 0146), wherein the printed layer is printed such as to form at least one groove in the printed layer (grooves 4a, 5a; figs. 2A-2B; para. 0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the printed layer as disclosed by Chemeski, with wherein the printed layer is printed such as to form at least one groove in the printed layer as taught by Yu ASA, in order to provide a customized 3D printed insole which can be easily manufactured by a three-dimensional printer and also has improved breathability and elasticity (Yu ASA; paras. 0068, 0145).
Regarding claim 11, Chemeski discloses the insole according to claim 1.  Chemeski does not disclose wherein a recess or a groove comprises a depth of at least 0.2 mm.  However, Yu ASA teaches an insole (insole 1; fig. 1; para. 0064) comprising a printed layer (cover layer 3; figs, 2A-2B; paras. 0066, 0146), wherein the printed layer comprising a groove with a depth (grooves 4a, 5a; figs. 2A-2B; para. 0067).  In addition, Chemeski discloses wherein the printed layer having a thickness of about 0.35 mm (para. 0059).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the printed layer as disclosed by Chemeski, with wherein a groove comprises a depth as taught by Yu ASA to be fitted within the thickness of the printed layer of Chemeski, in order to provide a customized 3D printed insole with improved breathability and elasticity (Yu ASA; paras. 0068, 0145).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the depth of the groove as claimed, to have formed a suitable depth of the recess as claimed.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04, IV. A.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chemeski (US 2018/0184759 A1).
	Regarding claim 12, Chemeski discloses the insole according to claim 1, except for wherein the substrate comprises ethyl vinyl acetate.  However, Chemeski does disclose wherein the substrate is made of a thermoplastic elastomer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the substrate to comprise ethyl vinyl acetate, in order to provide a widely-used and low-cost thermoplastic elastomer material in the shoe art for the substrate.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments with respect to the amended claims 1-8 and 10-14 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732